DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-20 in the reply filed on 8/03/21 is acknowledged.
Applicant has cancelled non-elected Invention claims and has added newly added claims 21-29.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 8/03/21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US PGPub 2018/0337188, hereinafter referred to as “Yu”).
Yu discloses the semiconductor device as claimed.  See figures 1-15 and corresponding text, where Yu teaches, pertaining to claim 10, a semiconductor structure, comprising: 
source/drain (S/D) features (142, 242) disposed over a semiconductor substrate (20) (figure 15; [0031-0032]); 
a metal gate stack (150, 250) disposed between the S/D features (145,242), wherein the metal gate stack (150, 250) traverses a channel region (124’, 224’) between the S/D features (figure 15; [0015], [0036-0037]); 
gate spacers (138, 238) disposed on sidewalls of the metal gate stack (150,250); 
an etch-stop layer (ESL) (147, 247) disposed over the gate spacers and the S/D features (147, 247) (figure 15; [0023], [0033]);
an oxide liner disposed on the ESL, wherein the oxide liner includes silicon oxide (SiO) and silicon dioxide (SiO.sub.2) (figure 15, [0014], [0023]); and 
(46) disposed on the oxide liner, wherein composition of the ILD layer is different from composition of the oxide liner (figure 15, [0014]). 
Yu shows, pertaining to claim 11, wherein a concentration of SiO is greater in the oxide liner than in the ILD layer (figure 15; [0014], [0023]). 
Yu shows, pertaining to claim 12, wherein a concentration of SiO.sub.2 is greater in the ILD layer than in the oxide liner (figure 15; [0014], [0023]).
Yu shows, pertaining to claim 13, wherein the oxide liner is free of silicon in elemental form (figure 15; [0014], [0023]). 
Yu shows, pertaining to claim 14, wherein the channel region is a p-type channel region, and wherein the oxide liner exerts compressive stress on the p-type channel region. 
Yu shows, pertaining to claim 15, wherein the S/D features are p-type S/D features disposed in a p-type device region of the semiconductor substrate, wherein the metal gate stack is a first metal gate stack, and wherein the channel region is a p-type channel region, the semiconductor structure further comprising: 
n-type S/D features (145, 242) disposed in an n-type device region of the semiconductor substrate (20) (figure 15; [0020], [0031-0032]); 
a second metal gate stack disposed between the n-type S/D features, wherein the second metal gate stack traverses an n-type channel region between the n-type S/D features (figure 15; [0020], [0031-0032]); 
second gate spacers disposed on sidewalls of the second metal gate stack (20) (figure 15; [0031-0032]); 

the ILD layer disposed on the ESL, such that the n-type device region is free of the oxide liner (figure 15; [0020]). 
Yu shows, pertaining to claim 16, wherein the S/D features are p-type S/D features disposed in a p-type device region of the semiconductor substrate, wherein the metal gate stack is a first metal gate stack, and wherein the channel region is a p-type channel region (figure 15; [0015], [0036-0037]), the semiconductor structure further comprising:
n-type S/D features disposed in an n-type device region of the semiconductor substrate; a second metal gate stack disposed between the n-type S/D features, wherein the second metal gate stack traverses an n-type channel region between the n-type S/D features (figure 15; [0015], [0036-0037]); 
second gate spacers (150) and (250) disposed on sidewalls of the second metal gate stack ([0026]); 
the ESL disposed over the second gate spacers and the n-type S/D features (figure 15; [0015], [0036-0037]); 
the oxide liner disposed on the ESL; and the ILD layer disposed on the oxide liner (figure 15, [0014], [0023]); . 
Yu teaches, pertaining to claim 17, a semiconductor structure, comprising: 
a first semiconductor device disposed over a substrate, wherein the first semiconductor device includes: 
first source/drain (S/D) features (145, 242) disposed over the substrate (20); 
(150) disposed over the substrate (20), wherein the first HKMG traverses a first channel region (124’) between the first S/D features, and wherein the first channel region is of p-type; and first gate spacers disposed on sidewalls of the first HKMG (figure 15, [0014], [0023]); 
a second semiconductor device disposed over the substrate, wherein the second semiconductor device includes (figure 15; [0036-0039]): 
second S/D features (142, 242) disposed over the substrate (figure 15; [0036-0039]); 
a second HKMG (250) disposed over the substrate (20), wherein the second HKMG traverses a second channel region (224’) between the second S/D features (242), and 
wherein the second channel region (224’) is of n-type (figure 15; [0036-0039]); and 
second gate spacers (238) disposed on sidewalls of the second HKMG; 
an etch-stop layer (ESL) (147, 247) disposed on the first semiconductor device and the second semiconductor device; 
an oxide layer disposed on at least a portion of the ESL; and 
an interlayer dielectric (ILD) layer (46) disposed on the oxide layer, wherein composition of the ILD layer differs from composition of the oxide layer (figure 15; [0036-0039]).
Yu shows, pertaining to claim 18, wherein the oxide layer includes silicon oxide at a first concentration and silicon dioxide at a second concentration that is greater than the first concentration figure 15; [0036-0039]).

Yu shows, pertaining to claim 19, wherein the oxide layer is disposed between the ESL and the ILD layer (figure 15; [0036-0039]).  
Yu shows, pertaining to claim 20, wherein the ILD layer directly contacts the ESL (figure 15; [0036-0039]). 
Yu shows, pertaining to claim 21, wherein the ILD layer includes a greater amount of silicon dioxide than the oxide layer (figure 15; [0036-0039]).
Yu shows, pertaining to claim 22, wherein the oxide layer exerts compressive stress on the first channel region figure 15; [0036-0039]).
.  
Yu shows, pertaining to claim 23, a semiconductor structure, comprising: 
a semiconductor fin (204) protruding from a substrate (20); 
source/drain (S/D) features (142, 242) disposed in the semiconductor fin (204); 
a metal gate structure (150, 250)  interposed between the S/D features; 
a dielectric spacer (138, 238) disposed on a sidewall of the metal gate structure; 
a dielectric liner (138A) disposed over the dielectric spacer (138, 238) and the S/D features, 
wherein the dielectric liner includes oxidized silicon (figure 15; [0015]); and 
an interlayer dielectric (ILD) layer (46) disposed over the dielectric liner, wherein composition of the ILD layer is different from composition of the dielectric liner (figure 15; [0036-0039]).
pertaining to claim 24, further comprising an etch-stop layer (ESL) disposed between the dielectric spacer and the dielectric liner, wherein the ESL is free of any oxidized silicon (figure 15; [0036-0039]).
.  
Yu shows, pertaining to claim 25, wherein the dielectric liner includes a mixture of silicon oxide (SiO) and silicon dioxide (SiO2) (figure 15; [0036-0039]).
. 
Yu shows, pertaining to claim 26, wherein an amount of the SiO2 is greater than an amount of the SiO in the dielectric liner (figure 15; [0036-0039]).
.  
Yu shows, pertaining to claim 27, wherein an amount of SiO2 in the ILD layer is greater than an amount of SiO2 in the dielectric liner (figure 15; [0036-0039]).
.
Yu shows, pertaining to claim 28, wherein the dielectric liner increases compressive stress exerted by the S/D features on a channel region traversed by the metal gate structure (figure 15; [0036-0039]).
.  
Yu shows, pertaining to claim 29, wherein the ILD layer directly contacts the dielectric liner (figure 15; [0036-0039]).



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANETTA D ISAAC whose telephone number is (571)272-1671.  The examiner can normally be reached on M-F 11-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STANETTA D ISAAC/Examiner, Art Unit 2898                                                                                                                                                                                                        September 29, 2021